DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that claims 10-11 recite(s) nominal apparatus and/or methods of making limitations, in combination with product limitations encompassing those of claim 1.  As such, there is presently no undue burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal apparatus and/or method limitations, these newly added claims may be subject to restriction by original presentation.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US 2019/0189340) as evidenced by (Microtrac (Specific Surace Area and Particle Size) or Nakazawa et al. (US 2018/0068771)).
Regarding claim 1, Kim discloses a coil element comprising a magnetic base body including first metal magnetic particles that have average particle diameter and a first specific surface area, second metal magnetic particles that have a second average particle diameter smaller than the first average particle diameter and a second specific surface area [0054], and a binder that holds the first metal magnetic particles and the second metal magnetic particles together [0059] and a coil conductor provided in the magnetic base body (Fig 2-4).  Kim fails to explicitly disclose a second surface roughness factor is greater than a first surface roughness factor as presently claimed.
Given that Kim discloses that the second average particle diameter is smaller than the first average particle diameter, Kim would thereby disclose that the surface area of the second average particle diameter is smaller than the surface area of the first average particle.  As for the specific surface areas of the first and second metal magnetic particles, Microtrac and Nakazawa discloses that it is known in the art that specific surface area of the particle becomes large as the particle diameter becomes small (Microtrac: Introduction and Nakazawa:[0088]).  This thereby Kim will have the specific surface area of the second metal magnetic particle be larger than the specific surface area of the first metal magnetic particle.  Based upon the surface area and the specific surface area relationships between the first and second metal magnetic particles, Kim discloses that the second surface roughness factor is greater than a first surface roughness factor.  
Or in the alternative, Kim discloses a relationship between all particles of its surface area and specific surface area as set forth above, thereby having a set range.  Thus all values within its range (surface area and specific surface area) appears to be functionally equivalent.   It would have been obvious to choose any value from that range (surface area and specific surface area) based on the desired properties, such as choosing specific PSD to improve insulation [0007], and that choosing its values would have rendered the claimed surface roughness factor relationship between the particles obvious in the absence of showing criticality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claims 2-3, Kim discloses the claimed contents ([0054] and [0056]).
Regarding claim 4, Kim discloses the first metal magnetic particles have a first oxide film on a surface thereof [0058].
Regarding claim 5, Kim discloses that the first metal magnetic particles have an insulating coating layer on a surface thereof [0058].
Regarding claim 6, Kim discloses the second metal magnetic particles have a second oxide film on a surface thereof [0058].
Regarding claim 7, Kim discloses that the magnetic base body further includes third metal magnetic particles that have a third average particle diameter smaller than the second average particle diameter and a third specific surface area ([0054] and [0056]).  
Regarding claims 8-9, Given that Kim discloses that the third average particle diameter is smaller than the first and second average particle diameter ([0054] and [0056]), Kim would thereby disclose that the surface area of the third average particle diameter is smaller than the surface area of the first and second average particle.  As for the specific surface areas of the first, second, and third metal magnetic particles, Microtrac and Nakazawa discloses that it is known in the art that specific surface area of the particle becomes large as the particle diameter becomes small (Microtrac: Introduction and Nakazawa:[0088]).  This thereby Kim will have the specific surface area of the third metal magnetic particle be larger than the specific surface area of the first and second metal magnetic particle.  Based upon the surface area and the specific surface area relationships between the first, second, and third metal magnetic particles, Kim discloses that the third surface roughness factor is greater than a first and second surface roughness factor.  
Or in the alternative, Kim discloses a relationship between all particles of its surface area and specific surface area as set forth above, thereby having a set range.  Thus all values within its range (surface area and specific surface area) appears to be functionally equivalent.   It would have been obvious to choose any value from that range (surface area and specific surface area) based on the desired properties, such as choosing specific PSD to improve insulation [0007], and that choosing its values would have rendered the claimed surface roughness factor relationship between the particles obvious in the absence of showing criticality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claims 10-11, Kim discloses the product with its structure as claimed ([0051] and Figs. 1-3).

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakazawa et al. (US 2018/0068771).
Regarding claim 1, Nakazawa discloses a coil element [0046] comprising a magnetic base body including first metal magnetic particles that have average particle diameter and a first specific surface area, second metal magnetic particles that have a second average particle diameter smaller than the first average particle diameter and a second specific surface area (Table 1) and a binder that holds the first metal magnetic particles and the second metal magnetic particles together [0083] and a coil conductor provided in the magnetic base body [0046].  Nakazawa fails to explicitly disclose a second surface roughness factor is greater than a first surface roughness factor as presently claimed.
Given that Nakazawa discloses that the second average particle diameter is smaller than the first average particle diameter, Nakazawa would thereby disclose that the surface area of the second average particle diameter is smaller than the surface area of the first average particle.  As for the specific surface areas of the first and second metal magnetic particles, Nakazawa discloses that it is known in the art that specific surface area of the particle becomes large as the particle diameter becomes small [0088].  This thereby will have the specific surface area of the second metal magnetic particle be larger than the specific surface area of the first metal magnetic particle.  Based upon the surface area and the specific surface area relationships between the first and second metal magnetic particles, Nakazawa discloses that the second surface roughness factor is greater than a first surface roughness factor.  
Or in the alternative, Nakazawa discloses a relationship between all particles of its surface area and specific surface area as set forth above, thereby having a set range.  Thus all values within its range (surface area and specific surface area) appears to be functionally equivalent.   It would have been obvious to choose any value from that range (surface area and specific surface area) based on the desired properties, such as choosing specific PSD to improve insulation [0007], and that choosing its values would have rendered the claimed surface roughness factor relationship between the particles obvious in the absence of showing criticality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claims 2-3, Nakazawa discloses the claimed contents ([0019-0025] and all Tables)
Regarding claim 4, Nakazawa discloses the first metal magnetic particles have a first oxide film on a surface thereof [0033].
Regarding claim 5, Nakazawa discloses that the first metal magnetic particles have an insulating coating layer on a surface thereof [0033].
Regarding claim 6, Nakazawa discloses the second metal magnetic particles have a second oxide film on a surface thereof [0033].
Regarding claim 7, Nakazawa discloses that the magnetic base body further includes third metal magnetic particles that have a third average particle diameter smaller than the second average particle diameter and a third specific surface area (all Tables)  
Regarding claims 8-9, Given that Nakazawa discloses that the third average particle diameter is smaller than the first and second average particle diameter (all Tables), Nakazawa would thereby disclose that the surface area of the third average particle diameter is smaller than the surface area of the first and second average particle.  As for the specific surface areas of the first, second, and third metal magnetic particles, Nakazawa discloses that it is known in the art that specific surface area of the particle becomes large as the particle diameter becomes small [0088].  This thereby Nakazawa will have the specific surface area of the third metal magnetic particle be larger than the specific surface area of the first and second metal magnetic particle.  Based upon the surface area and the specific surface area relationships between the first, second, and third metal magnetic particles, Nakazawa discloses that the third surface roughness factor is greater than a first and second surface roughness factor.  
Or in the alternative, Nakazawa discloses a relationship between all particles of its surface area and specific surface area as set forth above, thereby having a set range.  Thus, all values within its range (surface area and specific surface area) appears to be functionally equivalent.   It would have been obvious to choose any value from that range (surface area and specific surface area) based on the desired properties, such as choosing specific PSD to improve insulation [0007], and that choosing its values would have rendered the claimed surface roughness factor relationship between the particles obvious in the absence of showing criticality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claims 10-11, Nakazawa discloses the product with its structure as claimed [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/            Examiner, Art Unit 1785       

/Holly Rickman/            Primary Examiner, Art Unit 1785